41 F.3d 1513
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re James P. FILBIN and Carolyn J. Filbin, Debtors.James P. and Carolyn J. FILBIN, Appellants,v.Donald W. HENRY, Chapter 7 Trustee, United States Trustee, Appellees.
No. 93-55717.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1994.Decided Nov. 10, 1994.

1
Before:  CANBY, LEAVY AND T.G. NELSON, Circuit Judges

ORDER

2
The judgment is affirmed for the reasons stated in the opinion of the Bankruptcy Appellate Panel.


3
AFFIRMED.